UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2013 Date of reporting period: September 30, 2013 Item 1. Reports to Stockholders. SCHARF FUNDS Scharf Fund – LOGIX Scharf Balanced Opportunity Fund – LOGOX ANNUAL REPORT September 30, 2013 Scharf Investments, LLC SCHARF FUNDS TABLE OF CONTENTS To Our Shareholders 1 Investment Highlights 8 Expense Examples 11 Sector Allocation of Portfolio Assets 13 Schedule of Investments 15 Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 41 Notice to Shareholders 42 Information about Trustees and Officers 43 Householding 45 Privacy Notice 46 SCHARF FUNDS TO OUR SHAREHOLDERS PERFORMANCE AS OF 9/30/2013 THE SCHARF BALANCED OPPORTUNITY FUND Since Inception 6 Months 12/31/2012 Scharf Balanced Opportunity Fund 7.74% 13.17% Lipper Balanced Funds Index (with dividends reinvested) 4.70% 10.35% Barclays U.S. Aggregate Bond Index -1.77% -1.89% S&P 500® Index (with dividends reinvested) 8.31% 19.79% THE SCHARF FUND 6 Months One Year Since Inception 12/30/2011 Cumulative: Scharf Fund 10.83% 18.55% 35.69% S&P 500® Index (with dividends reinvested) 8.31% 19.34% 38.97% Annualized: Scharf Fund 18.55% 19.01% S&P 500® Index (with dividends reinvested) 19.34% 20.64% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-572-4273.The Gross Expense ratios for the Scharf and Balanced Opportunity Funds are 1.91% and 2.57%, respectively.The net expense ratios for the Scharf and Balanced Opportunity Funds are 1.28% and 1.20%, respectively, after fee waivers and expense reimbursements. The Adviser has contractually agreed to waive fees through 1/27/14.The Scharf and Balanced Opportunity Funds charge a 2% redemption fee on redemptions or exchanges of fund shares that are made within 60 and 15 days of purchase, respectively.Had a fee been included, returns would be lower. Dear Fellow Shareholders, Since its inception on 12/31/12, the Scharf Balanced Opportunity Fund returned 13.17% compared to the 10.35% return for the Lipper Balanced Fund Index.The key contributors to relative performance for the period were NCR Corp., Baidu Inc., Vodafone Group PLC, and American International Group.The key detractors from relative performance were Cash Holdings, Barrick Gold Corp., Apple Inc., and Market Vectors Gold Miners ETF. The Scharf Fund returned 18.55% compared to the 19.34% for the S&P 500® Index for the fiscal period ending September 30, 2013.The key contributors to relative performance for the period were NCR Corp., Baidu Inc., Halliburton Corp., and 1 SCHARF FUNDS Mckesson Corp.The key detractors from relative performance were Barrick Gold Corp., Apple Inc., Cash Holdings, and Market Vectors Gold Miners ETF. Our average cash position of roughly 11% continued to be a drag on overall returns while our global exposure (roughly 25% of the portfolio is in non-U.S. domiciled companies) has been a headwind this year.While the S&P 500 continues to be one of the best performing global markets this year, we continue to believe large global companies offer compelling values.For example, the MSCI All-Cap World Ex-U.S. Index, a global index comprised of non-US companies, is 33% cheaper than the S&P 500 based on book value and 16% cheaper based on operating earnings.It also has a dividend yield of 3% compared to only 2% for the S&P 500. Sources: Bloomberg, MSCI, S&P – Data as of October 31, 2013 * Price-to-Earnings metrics use forward estimates of operating earnings over the next twelve months MARKET COMMENTARY Improving Economy Ahead?:While we require more data to determine whether the economy is on a path to sustainable recovery, recent signs have been encouraging.The October jobs report was stronger than expected and home prices jumped 10.7% year over year representing the most rapid pace since mid-2011.Furthermore, the recent Institute for Supply Management (ISM) report as of October 2013 showed 78% of industries with positive growth compared to less than 44% a year ago.The Purchasing Managers Index (PMI) has also been above 50 (where anything above 50 represents growth) for five consecutive months. These positive developments led investors to begin the process of normalizing interest rates in the second quarter.Periods with rising rates have typically been associated with positive future equity returns driven by improved economic growth.This economic growth has tended to benefit cyclical sectors more than defensive ones.To better position the portfolio to potentially take advantage of this situation, we increased exposure to more economically sensitive areas and reduced exposure to more defensive areas such as Consumer Staples. Two sectors that we believe are well positioned for an improved economy are Energy and Technology.Stronger economic activity should support higher energy prices while rising wages and higher borrowing costs will likely increase demand for 2 SCHARF FUNDS technology products that enhance productivity.Despite these positives, these sectors have recently been out of favor with investors and appear to trade at attractive valuations.As such, we have added exposure to both sectors which now represent slightly over 40% of our equity holdings in the portfolios. The Taper That Wasn’t (Yet):Although higher rates are often a result of better economic growth, much of the recent increase can be attributed to anticipation of the Federal Reserve “tapering” its Quantitative Easing policy.To the extent that rising rates are unrelated to faster economic growth, the impact on investors will be negative.In fact, we estimate that lower interest rates accounted for roughly a quarter of the margin expansion of non-financial companies in the S&P from 1990 to today.If rates were to normalize back to historical levels, interest expense would likely rise, earnings may fall and valuations for many stocks would probably look less attractive. Companies with less debt and positive cash balances will perform better in a rising-rate environment.For example, Apple has over $140 billion of cash and investments on its balance sheet.A 200 basis point increase on interest earned would result in roughly a 120 basis point increase in net margins and a 5% increase in earnings.Conversely, a company with more debt than cash would experience a decline in both net margins and earnings as rates increase.We have intentionally constructed a portfolio with less leverage than the S&P 500.In fact, our companies have more cash and marketable securities than debt.Holding everything else constant, as interest rates increase, we estimate that overall earnings of our portfolio have the potential to rise while S&P 500 earnings could potentially fall. Market Averages Less Rewarding Going Forward:Stock market returns display a great deal of randomness in the short term, but over longer periods (i.e. 5-10 years), returns may be determined by earnings growth and changes in valuations.Profit margins for companies in the S&P 500 are currently twice their historical average.We believe this will constrain future earnings growth as margins may revert toward historical levels.As earnings growth slows, valuation becomes an even more important component of future returns. Unfortunately, potential gains from valuation expansion are diminishing.Over the past few years, the S&P 500 price to earnings ratio has risen from a low of around 12 times forward 12-month earnings to its current level of approximately 15 times which is above its 10-year average.If profit margins were at average levels, valuations would be even higher.For example, as of November 2013 the Shiller P/E10, a multiple of 10-year average inflation-adjusted earnings which partially adjusts for margin expansion, is now more than 40% above its long-run average. Another sign that investors may curb their enthusiasm for the market averages is the Value Line 5-year median appreciation potential.The chart below shows that this figure is near its 33-year low.When the appreciation potential has reached this level in the past, price returns over the subsequent five years have averaged only 8% (or 1.5% per year). 3 SCHARF FUNDS *Source: Value Line March 1980 – November 2013 Compelling Investment Opportunities Still Exist:With the S&P 500 up over 150% since the 2009 lows, investors need to be very selective regarding both the valuation they pay and a company’s earnings prospects.By maintaining a flexible yet disciplined investment philosophy, we believe we have discovered our share of compelling opportunities within a fully valued market.The median company in our portfolio trades at approximately 14 times 2014 estimated earnings with over 11% annualized earnings growth over the past five years.This compares to the S&P 500 which trades at around 15 times 2014 earnings with approximately 8% annualized earnings growth over the past five years. Our calculations indicate that the median company in our portfolio which offers over 50% upside to its median high P/E with limited downside to its median low P/E while the S&P 500 offers only 6% upside to its median high P/E with more downside to its median low P/E.Thus, while we believe the market could deliver unspectacular returns over the next five years, we feel good about our portfolio’s potential to deliver adequate returns. CONGRATULATIONS TO PROFESSOR YELLEN On October 9, 2013, President Barack Obama nominated Janet Yellen to head the U.S. Federal Reserve.If confirmed by the Senate, she would be the first woman to lead the central bank for the world’s largest economy.Mrs. Yellen arguably will have her hands full.Five years after the bankruptcy of Lehman Brothers, U.S. economic policy is anything but normal.Short-term interest rates remain at zero even as inflation runs steadily in the 1-2% range.The Federal Reserve Board continues its unprecedented policy actions with Quantitative Easing, now in its third iteration, holding down longer-term interest rates as the Fed buys $85 billion a month of Treasury and mortgage-backed securities.As a result, the Fed’s balance sheet is nearing $4 trillion even as the unemployment rate remains stubbornly above 7%. 4 SCHARF FUNDS The reckless no-money-down real estate lending that led to the housing bubble has been transferred to the almost-no-money-down lending of the Federal Housing Administration.Between the FHA, Fannie Mae and Freddie Mac, the federal government participates in roughly 85% of the mortgage market.Meanwhile, Washington has become ever more ineffective as evidenced by the recent Federal government shutdown.The current toxic environment in Washington will likely make Mrs. Yellen’s confirmation tougher than it should be. On a personal note, I had the pleasure of being both a student of and working for Mrs. Yellen as a graduate student instructor at the Haas School of Business.I find her to be a very intelligent, humble, and passionate economist.Her likeability factor is also high.While she did not predict the crisis, she warned about a housing bubble as early as 2005 when few other economists had yet noticed.This leads me to believe she will be more pragmatic than many believe and she may surprise people with her ability to change course when the data points that way. These are all qualities she will need in order to navigate what will surely be a very tough political and economic environment.For her first task, Mrs. Yellen may have to decide when to begin “tapering” (and hopefully eventually ending) Quantitative Easing.In doing so, she may have to be more careful than her predecessor in communicating with investors.The unwinding of one of the greatest monetary experiments of all time will be no small feat.Her ability to manage expectations will be essential if the Fed is to succeed.The end of Quantitative Easing will undoubtedly cause disruptions in worldwide markets as investors reacquaint themselves to a world without a government safety net.Careful communication from the Fed could help to limit the inevitable volatility. Finally, despite her dovish reputation, it is imperative that she assert her determination to control inflation.Credibility will be essential.If markets lose faith in the Fed, she could ultimately lose her ability to keep inflation in check without an aggressive policy response regardless of the economic circumstances.The result of this could be disastrous as a loss of confidence in the U.S. dollar would lead to permanently higher real interest rates and lower economic growth. In conclusion, we offer our congratulations to Mrs. Yellen.Her road ahead will not be an easy one, but let us all hope she is successful nonetheless.For her failure will be our failure and one that will be felt by future generations to come. INVESTMENT STRATEGY While we are always mindful of how economic conditions and current events impact companies, macroeconomic forecasts are not the primary consideration in our decision-making process.We focus the bulk of our energies on fundamental research and independent company analysis to identify securities which we believe are trading at significant discounts to fair value.We use a bottom-up, valuation-oriented strategy because stocks with low valuation ratios have often outperformed stocks with higher 5 SCHARF FUNDS valuation ratios over the long term.By purchasing securities when they are at a discount to fair value, we also hope to mitigate downside risk.In addition, the firm maintains a limited number of portfolios, favoring quality over quantity.We focus only on our best ideas as we believe owning too many stocks is counterproductive to enhancing risk/reward.Finally, we are style box agnostic and search for compelling investments in companies large and small, foreign and domestic.To that end, we are optimistic about the current portfolio and believe the Funds are well positioned for long-term investors. As an example, one of our investments, Allergan, has two market-leading franchises, a long history of revenue and earnings growth, and substantial free cash flow.The company may be best known for consumers’ use of its market-leading botulinum toxin, Botox.However, while cosmetic Botox treatments enjoy strong brand loyalty and high single-digit growth, therapeutic applications for Botox are a larger and faster-growing business for Allergan.The company also has a large and stable presence in ophthalmics.An unfavorable FDA decision earlier this year provided us with an attractive share price at which to enter our position.Allergan has experienced nearly 15% annualized earnings growth over the past ten years yet trades near its median low price-to-earnings ratio with over 50% upside to its median high price-to-earnings ratio.With over 16% of sales going to drug discovery and development, we believe the company is well positioned to continue to deliver solid earnings growth in the future. IN CLOSING For nearly 30 years, Scharf Investments has operated as an independent employee-owned firm dedicated to providing the highest quality investment management services.During this time, the Firm has established a track record based on a disciplined investment approach.That approach continues today with the Scharf Fund and the Scharf Balanced Opportunity Fund. One of our core beliefs has always been that our personal interests should be aligned with those of our clients.As such, every member of our investment committee is invested alongside our clients.On a personal level, as the first and one of the largest shareholders in both Funds, my family also has a significant interest in the Funds’ success.As a shareholder, I hope you take comfort in the knowledge that having our own money invested alongside yours will be a powerful motivator to sharpen our focus and avoid excessive risk taking. We thank you for the trust and confidence you have placed in us.We welcome your comments and questions. Brian Krawez President and Portfolio Manager 6 SCHARF FUNDS Mutual fund investing involves risk.Principal loss is possible.The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to volatility than a diversified fund.The Funds may invest in securities representing equity or debt.These securities may be issued by small- and medium-sized companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities which involve greater volatility, political, economic and currency risks, and differences in accounting methods.These risks are greater for emerging markets. The Funds may invest in ETFs or mutual funds, the risks of owning either generally reflecting the risks of owning the underlying securities held by the ETF or mutual fund.The Funds follows an investment style that favors relatively low valuations.Investment in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. EPS Growth is not a measure of the Fund’s future performance. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The Lipper Balanced Funds Index is an index of open-end mutual funds whose primary objective is to conserve principal by maintaining at all times a balanced portfolio of both equities and bonds. You cannot invest directly in an index. The Barclays U.S. Aggregate Bond Index is a broad based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government related and corporate securities. MSCI World All Cap ex US Index is a broad measure of stock performance throughout the world, with the exception of US based companies. Earning Per Share Growth (EPS Growth) is the growth of the portion of a company’s profits allocated to each outstanding share over time. The Institute for Supply Management (ISM) is a non-profit organization that serves professionals, who are employed in the supply management profession.ISM polls its members about factors affecting their business, compiling this information in reports, such as the Purchasing Managers Index (PMI). The Purchasing Managers Index (PMI) is an indicator of the economic health of the manufacturing sector. The PMI index is based on five major indicators: new orders, inventory levels, production, supplier deliveries and the employment environment. Value Line 5 year Median App Potential is an estimate that Value Line publishes for the median price appreciation potential of all 1,700 stocks covered in the hypothesized environment three to five years hence. Price to Earnings Ratio (P/E) is a valuation ratio of a company’s current share price compared to its per-share earnings.Upside to historical median P/E and downside to historical median P/E are terms used to describe the adviser’s estimated reward and risk of an individual security. Price to Book Value is the ratio of the company’s current price divided by the latest quarter’s book value per share. A basis point equals 0.01%. Free Cash Flow is measure of financial performance calculated as operating cash flow minus capital expenditures. The information provided herein represents the opinion of the Funds manager is subject to change at any time, is not guaranteed and should not be considered investment advice. The Funds holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. The Scharf Funds are distributed by Quasar Distributors, LLC. 7 SCHARF FUND Comparison of the change in value of a hypothetical $10,000 investment in the Scharf Fund vs. the S&P 500® Index. Average Annual Total Return for the Period Ended 9/30/2013: 1 Year Since Inception1 Scharf Fund 18.55% 19.01% S&P 500® Index 19.34% 20.64% Performance data quoted on this page represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-572-4273 (1-866-5SCHARF). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares.The performance data and graph do not reflect the 2.00% redemption fee imposed on shares held 60 days or less.Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. 1 The Fund commenced operations on December 30, 2011. 8 SCHARF BALANCED OPPORTUNITY FUND Comparison of the change in value of a hypothetical $10,000 investment in the Scharf Balanced Opportunity Fund vs. the S&P 500® Index, the Lipper Balanced Funds Index, and the Barclays U.S. Aggregate Bond Index. Cumulative Total Return for the Period Ended 9/30/2013: Since Inception1 Scharf Balanced Opportunity Fund 13.17% S&P 500® Index 19.79% Lipper Balanced Funds Index 10.35% Barclays U.S. Aggregate Bond Index -1.89% Performance data quoted on this page represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-572-4273 (1-866-5SCHARF). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares.The performance data and graph do not reflect the 2.00% redemption fee imposed on shares held 15 days or less.Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. 9 SCHARF BALANCED OPPORTUNITY FUND The Lipper Balanced Funds Index is an equally weighted index of the 30 largest U.S. balanced funds. The Barclays U.S. Aggregate Bond Index is a broad based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government related and corporate securities. 1 The Fund commenced operations on December 31, 2012. 10 SCHARF FUNDS EXPENSE EXAMPLES at September 30, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. The Scharf Fund and the Scharf Balanced Opportunity Fund are no-load mutual funds. These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. TheExample is based on an investment of $1,000 invested in each Fund at the beginning of the period and held for the entire period (4/1/13-9/30/13). Actual Expenses The first line of the tables below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.25% of the Scharf Fund and 1.20% of the Scharf Balanced Opportunity Fund per the operating expenses limitation agreement. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transaction costs, such as sales charges (loads), redemption fees, or exchange fees. 11 SCHARF FUNDS EXPENSE EXAMPLES at September 30, 2013 (Unaudited), Continued Scharf Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/13 9/30/13 4/1/13 – 9/30/13 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Scharf Balanced Opportunity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/13 9/30/13 4/1/13 – 9/30/13 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 12 SCHARF FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 13 SCHARF BALANCED OPPORTUNITY FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 14 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2013 Shares COMMON STOCKS – 85.78% Value Aerospace and Defense – 2.36% Lockheed Martin Corp. $ Automotive Parts and Accessories – Retail – 3.48% Advance Auto Parts, Inc. Computer and Electronic Product Manufacturing – 14.46% Apple, Inc. NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates – 2.06% Berkshire Hathaway, Inc. – Class B (a) Direct Health and Medical Insurance Carriers – 2.95% Aflac, Inc. Markel Corp. (a) Drug Distribution – Wholesale – 2.71% McKesson Corp. Drug Stores – 3.88% CVS Caremark Corp. General Merchandise Stores – 3.79% Dollar General Corp. (a) Internet Media – 2.54% Baidu, Inc. – ADR (a) Oil and Gas Support Services – 10.02% Apache Corp. Halliburton Co. Oil States International, Inc. (a) Petroleum Refining – 5.26% Chevron Corp. Total SA – ADR The accompanying notes are an integral part of these financial statements. 15 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2013, Continued Shares Value Pharmaceutical Preparation and Manufacturing – 11.24% Allergan, Inc. $ Novartis AG – ADR Sanofi – ADR Property and Casualty Insurance – 4.04% American International Group, Inc. Rail Transportation – 1.84% Canadian Pacific Railway Ltd. (b) Scientific Instrument Manufacturing – 1.41% Thermo Fisher Scientific, Inc. Software Publishers – 11.22% Check Point Software Technologies Ltd. (a)(b) Microsoft Corp. Oracle Corp. Wireless Telecomm Carriers – 2.52% Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $56,756,878) EXCHANGE-TRADED FUNDS – 2.45% Miscellaneous Investments (d) TOTAL EXCHANGE-TRADED FUNDS (Cost $1,401,069) The accompanying notes are an integral part of these financial statements. 16 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2013, Continued Shares SHORT-TERM INVESTMENTS – 11.75% Value First American Tax Free Obligations Fund – Class Z, 0.00% (e)(f) $ TOTAL SHORT-TERM INVESTMENTS (Cost $9,293,367) Total Investments in Securities (Cost $67,451,314) – 99.98% Other Assets in Excess of Liabilities – 0.02% TOTAL NET ASSETS – 100.00% $ SCHEDULE OF OPTIONS WRITTEN at September 30, 2013 OPTIONS WRITTEN Options Written (d) $ TOTAL OPTIONS WRITTEN (Premiums received $84,170) $ ADR American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Represents previously undisclosed securities which the Fund has held for less than one year. (e) Rate shown is the 7-day annualized yield as of September 30, 2013. (f) A portion of this security is pledged as collateral for written options. The accompanying notes are an integral part of these financial statements. 17 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2013 Shares COMMON STOCKS – 65.77% Value Aerospace and Defense – 1.50% Lockheed Martin Corp. $ Automotive Parts and Accessories – Retail – 2.69% Advance Auto Parts, Inc. Computer and Electronic Product Manufacturing – 10.38% Apple, Inc. NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates – 1.21% Berkshire Hathaway, Inc. – Class B (a) Direct Health and Medical Insurance Carriers – 2.66% Aflac, Inc. Markel Corp. (a) Drug Distribution – Wholesale – 2.80% McKesson Corp. Drug Stores – 2.73% CVS Caremark Corp. General Merchandise Stores – 2.57% Dollar General Corp. (a) Internet Media – 2.16% Baidu, Inc. – ADR (a) Oil and Gas Support Services – 7.05% Apache Corp. Halliburton Co. Oil States International, Inc. (a) Petroleum Refining – 3.14% Chevron Corp. Total SA – ADR The accompanying notes are an integral part of these financial statements. 18 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2013, Continued Shares Value Pharmaceutical Preparation and Manufacturing – 9.22% Allergan, Inc. $ Johnson & Johnson Novartis AG – ADR Sanofi – ADR Property and Casualty Insurance – 3.28% American International Group, Inc. Rail Transportation – 1.49% Canadian Pacific Railway Ltd. (b) Scientific Instrument Manufacturing – 1.40% Thermo Fisher Scientific, Inc. Software Publishers – 8.93% Check Point Software Technologies Ltd. (a)(b) Microsoft Corp. Oracle Corp. Wireless Telecomm Carriers – 2.56% Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $9,168,533) PREFERRED STOCKS – 5.17% Closed-End Funds – 3.28% GDL Fund – Series B General American Investors Co., Inc. – Series B Nuveen Connecticut Premium Income Municipal Fund – Series 2015 Investment Banking and Brokerage – 1.67% Goldman Sachs Group, Inc. – Series B Utilities – 0.22% SCE Trust II TOTAL PREFERRED STOCKS (Cost $900,340) The accompanying notes are an integral part of these financial statements. 19 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2013, Continued Shares ROYALTY TRUSTS – 2.15% Value Oil and Gas Support Services – 2.15% SandRidge Permian Trust $ TOTAL ROYALTY TRUSTS (Cost $424,522) EXCHANGE-TRADED FUNDS – 2.35% Miscellaneous Investments (d) TOTAL EXCHANGE-TRADED FUNDS (Cost $333,829) Principal Amount CORPORATE BONDS – 1.70% Automotive Parts and Accessories – Retail – 0.30% Advance Auto Parts, Inc. $ 5.75%, 5/1/2020 Industry Containers and Packaging – 0.60% Ball Corp. 5.75%, 5/15/2021 Oil and Gas Support Services – 0.80% Oil States International, Inc. 6.50%, 6/1/2019 TOTAL CORPORATE BONDS (Cost $307,244) MUNICIPAL BONDS – 5.89% California Health Facilities Financing Authority, Revenue Bonds, Persons with Developmental Disabilities 7.11%, 2/1/2021, Series 2011B 7.875%, 2/1/2026, Series 2011B California State, General Obligation, Highway Safety, Traffic Reduction, Air Quality and Port Security Bonds 6.509%, 4/1/39, Series 2009B The accompanying notes are an integral part of these financial statements. 20 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2013, Continued Principal Amount MUNICIPAL BONDS – 5.89%, Continued Value California State, General Obligation, Various Purpose $ 6.20%, 10/1/2019 $ 5.60%, 11/1/2020 6.65%, 3/1/2022, Series 2010 7.95%, 3/1/2036, Series 2010 California State, Veterans General Obligation, Various Purpose 4.90%, 12/1/2025, Series CB (AMT) State of Michigan, General Obligation, School Loan and Refunding Bonds 6.95%, 11/1/2020, Series 2009A TOTAL MUNICIPAL BONDS (Cost $1,087,831) Shares SHORT-TERM INVESTMENTS – 17.02% First American Tax Free Obligations Fund – Class Z, 0.00% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $3,010,345) Total Investments in Securities (Cost $15,232,644) – 100.05% Liabilities in Excess of Other Assets – (0.05)% ) TOTAL NET ASSETS – 100.00% $ ADR American Depositary Receipt AMT Alternative Minimum Tax (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Represents previously undisclosed securities which the Fund has held for less than one year. (e) Rate shown is the 7-day annualized yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 21 SCHARF FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2013 Scharf Balanced Scharf Fund Opportunity Fund ASSETS Investments in securities, at value (identified cost $67,451,314 and $15,232,644, respectively) $ $ Receivables: Fund shares issued — Dividends and interest Dividend tax reclaim Prepaid expenses Total assets LIABILITIES Options written, at value (proceeds $84,170 and $0, respectively) — Payables: Investments purchased — Fund shares redeemed — Advisory fees Administration and fund accounting fees Audit fees Transfer agent fees and expenses Custody fees Shareholder reporting Legal fees Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPOSITION OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain/(loss) from investments, foreign currency, and options ) Net unrealized appreciation on: Investments and foreign currency Written options — Net unrealized appreciation on investments, foreign currency, and options Net assets $ $ The accompanying notes are an integral part of these financial statements. 22 SCHARF FUNDS STATEMENTS OF OPERATIONS For the Period Ended September 30, 2013 Scharf Balanced Scharf Fund Opportunity Fund* INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $32,176 and $6,048, respectively) $ $ Interest 62 Total income Expenses Advisory fees (Note 4) Adminstration and fund accounting fees (Note 4) Shareholder servicing fees (Note 5) Registration fees Custody fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Tax Expense — Miscellaneous expenses Reports to shareholders Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments ) Purchased options ) ) Net change in unrealized appreciation on: Investments Purchased options — Written options — Net realized and unrealized gain on investments and options Net Increase in Net Assets Resulting from Operations $ $ *Commencement of operations on December 31, 2012. The accompanying notes are an integral part of these financial statements. 23 SCHARF FUND STATEMENTS OF CHANGES IN NET ASSETS December 30, 2011** Year Ended to September 30, 2013 September 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) from investments and options ) Net change in unrealized appreciation/(depreciation) on: Investments Purchased options ) Written options — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain on investments ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: December 30, 2011** Year Ended to September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed* ) Net increase $ $ *Net of redemption fees of $ $ ** Commencement of operations. The accompanying notes are an integral part of these financial statements. 24 SCHARF BALANCED OPPORTUNITY FUND STATEMENT OF CHANGES IN NET ASSETS December 31, 2012* to September 30, 2013 INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain from investments and options Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) A summary of share transactions is as follows: December 31, 2012* to September 30, 2013 Shares Paid-in Capital Shares sold $ Shares issued in connection with transfer in kind Shares redeemed ) ) Net increase $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 25 SCHARF FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period December 30, 2011* Year Ended to September 30, 2013 September 30, 2012 Net asset value, beginning of period $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain on investments and options Total from investment operations Less distributions: From net investment income ) — From net realized gain on investments ) — Total distributions ) — Paid-in capital from redemption fees^# Net asset value, end of period $ $ Total return % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waivers % %† After fee waivers % %† Ratio of net investment income/(loss) to average net assets: Before fee waivers )% %† After fee waivers % %† Portfolio turnover rate % %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 26 SCHARF BALANCED OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period December 31, 2012* to September 30, 2013 Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments and options Total from investment operations Paid-in capital from redemption fees ^# Net asset value, end of period $ Total return %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waivers %† After fee waivers %† Ratio of net investment income/(loss) to average net assets: Before fee waivers )%† After fee waivers %† Portfolio turnover rate %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 27 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2013 NOTE 1 – ORGANIZATION The Scharf Fund and the Scharf Balanced Opportunity Fund (each a “Fund” and collectively, the “Funds”) are each a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Scharf Fund is to seek long-term capital appreciation.The investment objective of the Scharf Balanced Opportunity Fund is to seek long-term capital appreciation and income.The Scharf Fund commenced operations on December 30, 2011.The Scharf Balanced Opportunity Fund commenced operations on December 31, 2012, prior to which, its only activity was a transfer in kind of the securities.This transfer in kind was nontaxable, whereby the Fund issued 294,517 shares on December 31, 2012.A fair value and cost of securities received by the Fund was $7,068,400 and $6,117,891, respectively.For financial reporting purposes, assets received and shares issued by the Fund were recorded at fair value; however, the cost basis of the investments received was carried forward to align ongoing reporting of the Fund’s realized and unrealized gains and losses with amount distributable to shareholders for tax purposes. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Scharf Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax year 2012, or expected to be taken in the Fund’s 2013 tax returns.Management has analyzed the Scharf Balanced Opportunity’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2013 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Funds are not aware of any tax positions for which it is 28 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2013, Continued reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with each Fund’s understanding of the applicable country’s tax rules and rates. The Funds distribute substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees. Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the period ended September 30, 2013, the Funds made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Scharf Fund $ $ 74 Scharf Balanced Opportunity Fund 14 E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. 29 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2013, Continued F. Redemption Fees: The Scharf Fund charges a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less. The Scharf Balanced Opportunity Fund charges a 2.00% redemption fee to shareholders who redeem shares held for 15 days or less. Such fees are retained by the Funds and accounted for as an addition to paid-in capital. During the year ended September 30, 2013, the Scharf Fund retained $7,389 in redemption fees. G. Derivatives: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Funds may utilize options for hedging purposes as well as direct investment. Some options strategies, including buying puts, tend to hedge the Funds’ investments against price fluctuations. Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure. Options contracts may be combined with each other in order to adjust the risk and return characteristics of each Fund’s overall strategy in a manner deemed appropriate to the Adviser and consistent with each Fund’s investment objective and policies. When a call or put option is written, an amount equal to the premium received is recorded as a liability. The liability is marked-to-market daily to reflect the current fair value of the written option. When a written option expires, a gain is realized in the amount of the premium originally received. If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction. If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. If a written option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Funds since the options are covered or secured, which means that the Funds will own the underlying security or, to the extent they do not hold such a portfolio, will maintain a segregated account with the Funds’ custodian consisting of high quality liquid debt obligations equal to the market value of the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the 30 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2013, Continued proceeds from the sale are greater or less than the cost of the option. If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. As of September 30, 2013, the location of derivatives in the statements of assets and liabilities and the value of the derivative instruments categorized by risk exposure is as follows: Scharf Fund Derivative Type Statements of Assets and Liabilities Location Value Equity Contracts Options written, at fair value $ Equity Contracts Net Assets – net unrealized appreciation on written options The effect of derivative instruments on the statements of operations for the period ended September 30, 2013 is as follows: Derivative Type Location of Gain/(Loss) on Derivatives Recognized in Income Value Equity Contracts Realized loss on purchased options $ Equity Contracts Change in unrealized appreciation on purchased options Equity Contracts Change in unrealized appreciation on written options Scharf Balanced Opportunity Fund Derivative Type Location of Loss on Derivatives Recognized in Income Value Equity Contracts Realized loss on purchased options $ The average monthly market values of purchased and written options during the period ended September 30, 2013 for the Scharf Fund was $12,298 and $34,153, respectively. The average monthly market value of purchased options during the period ended September 30, 2013 for the Scharf Balanced Opportunity Fund was $2,269. Transactions in written options contracts for the period ended September 30, 2013, are as follows: Scharf Fund Contracts Premiums Received Beginning balance — $ — Options written 93 Options exercised (18,655) Outstanding at September 30, 2013 8 $ 84,170 31 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2013, Continued H. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of September 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities: The Funds’ investments are carried at fair value. Equity securities, including common stocks and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 32 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2013, Continued Fixed Income Securities: Debt securities, such as corporate bonds, asset backed securities, municipal bonds, and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Options: Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchanges where the option is traded.Exchange-traded options that are actively traded are categorized in level 1 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of September 30, 2013: 33 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2013, Continued Scharf Fund Assets: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
